Citation Nr: 1701192	
Decision Date: 01/17/17    Archive Date: 01/27/17

DOCKET NO. 16-12 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Genn, Associate Counsel







INTRODUCTION

The Veteran served on active duty from November 1954 to October 1957 and from October 1961 to August 1962. 

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision  of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015). 38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ. VA will notify the appellant if further action is required.


REMAND

In April 2014, the Veteran filed a claim for service connection for bilateral tinnitus and a claim for bilateral hearing loss using VA Form 21-526EZ for fully developed claims. Both claims were denied in a May 2015 rating decision. The Veteran was subsequently granted service connection for bilateral tinnitus with an evaluation of 10% effective April 10, 2014. The Veteran has not appealed that finding. As to the Veteran's appeal for service connection for bilateral hearing loss, the Board finds that additional development may be useful. 

In March 2016, and in support of his claim, the Veteran submitted one page taken from a Disability Benefits Questionnaire (DBQ) that does not appear to be from this Veteran's record. The name on the record has been "whited- out." Unlike a July 2015 VA examiner's DBQ related to this Veteran, the opinion provided was for the left ear and notes that the Veteran's left ear hearing loss is at least as likely as not (50% probability or greater) caused by or a result of an in-service event. The examiner also noted "enlistment and discharge exams dated 1967 and 1968 . . . US NAVY 1967-68. He was a ship serviceman. He worked in the laundry. he (sic) was exposed to machines, blowers, machinery. No hearing protection provided. . . ."

This evidence presents discrepancies related to the Veteran's known branches and periods of service. The Veteran did not serve in 1967 or 1968 and did not serve in the Navy. Moreover, a complete DBQ evincing this examiner's findings is absent from the record. Therefore, the Board finds that the March 2016 submission has no probative value as it relates to service connection for a bilateral hearing loss disability.

In this case, the Veteran separated from his second period of service in 1962. No evidence of hearing loss is currently presented throughout the years after the Veteran's service, a period when the Veteran was employed at a factory and served as a crane operator. The earliest clinical evidence of hearing loss is in April 2009, more than 45 years after separation from service. Notwithstanding the Veteran's submission of a fully developed claim, the Board finds that further development is warranted for the adjudication of this case. Present in the claims file is an April 2009 VA audiological report (taken without regard to a claim for compensation) wherein it was noted that the Veteran, "had annual screenings for many years when working at an aluminum plant. . . . He has seen someone on the outside about hearing aids . . ."   These reports or the private provider's records may indicate an onset date prior to 2009 for the Veteran's current bilateral hearing loss, yet none are associated with the claims file. 

Based on the foregoing, the Board finds that the VA should attempt to obtain, and associate with the claims file, any and all annual audiological screening reports from the Veteran's places of employment since separation of service, and any and all audiological screening reports from any of the Veteran's private audiologists or health care providers.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). Expedited handling is requested.)

1. Request the Veteran to identify all providers/employers (VA and private) from whom he has received audiology testing and/or treatment, and complete and return a provided VA Form 21-4142, Authorization and Consent to Release Information, for each provider or employer identified in order to obtain pertinent clinical records, including but not limited to: a.) records of aluminum plant/crane operator jobs since separation of service, b.) records of private physicians or audiologists with whom the Veteran consulted regarding hearing loss and/or hearing aids, and c.) VA records prior to April 2009.

2. Thereafter, if, and only if, additional pertinent clinical records are received, make arrangements with an appropriate clinician of relevant expertise to provide a supplemental medical opinion in this case.

The clinician should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's current bilateral hearing loss disability is causally related to active service.

The clinician should consider the entire claims file, to include the Veteran's reports of medical history, any separation examinations, the July 2015 VA examination report, the Veteran's in-service occupational specialty, and the Veteran's post-service employment for several decades at a factory.

The clinician is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3. Thereafter, readjudicate the issue on appeal of entitlement to service connection for bilateral hearing loss disability, with consideration of all additional evidence received. If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the appellant and his representative an appropriate opportunity to respond. The case should then be returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).





